DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/02/2021 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 8/13/2021.  Claims 1, 3, 5-15 and 17-20 remain pending.  Claim 1 has been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  

Response to Amendment
Applicant's amendment to recite an electronic board including at least one operating button has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over King in view of Bentivoglio and DeWall have not been found an electronic board including at least one operating button, necessitated by the amendments to claim 1.
	The Examiner would like to further add that the modification of King in view of Bentivoglio is intended to modify the electronic board and actuation mechanism of the electromechanical valve of King to include the details of actuation of Bentivoglio.  Since the actuation mechanism of Bentivoglio includes at least one operating button, each and every limitation of claim 1 is met by the 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2006/0011652) in view of Bentivoglio (US 2010/0000629) and DeWall et al. (US 8,156,822, hereafter “DeWall”).

Bentivoglio teaches an electromechanically operated fuel nozzle (Fig. 1) comprising an electronic board (7) including at least one operating button (8) configured to, in response to input indicating a selection of a particular one of the flow rate settings, selectively actuate the electromechanical valve such that the predetermined portion provides the particular one of the at least four flow rate settings (para. [0028] - [0033]; see how the electronic board controls which of the three states the electromechanical valve is in).

DeWall teaches an electromechanical valve comprising a servomotor actuated ball valve (Fig. 9) wherein the servomotor actuated ball valve is operable to be in one of an open position, a closed position, and an intermediate position corresponding to the maximum flow, the minimum flow, and at least one intermediate flow of the plurality of intermediate flows, respectively. (Col. 2, lines 27-36 and Col. 5, line 45 through Col. 6, line 19)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the electromechanical valve of King to be a servomotor actuated ball valve as taught by DeWall in order to provide a valve system in which may be programmed to react to certain measured data autonomously, that is, the sensor may measure forces acting on the valve member, the controller may analyze the measured data and respond according to a preprogrammed set of instructions, such as by directing the valve actuator to move the valve member to a new position. (Col. 6, line 57 through Col. 7, line 36)
Regarding claim 3, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the servomotor actuated 
Regarding claim 5, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the electromechanical valve has at least eight flow rate settings. (para. [0009]; the proportional solenoid valve would necessarily have at least 8 flow rate settings)
Regarding claim 6, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the input indicating the selection of the particular one of the at least four flow rate settings is provided by a user at a pump. (this would necessarily be done at the pump the nozzle is connected to)
Regarding claim 7, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the minimum flow is equal to zero. (as stated above in claim 1)
Regarding claim 8, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the predetermined portion is less than 100% of the maximum flow. (see how the proportional solenoid necessarily includes flows between 0% and 100%)
Regarding claim 9, King in view of Bentivoglio and DeWall currently disclose the electromechanically operated fuel nozzle of claim 1, and further discloses the servomotor actuated ball valve being fluidly connected to an inlet pipe (the inlet portion of 20) and an outlet pipe (26), the outlet pipe being connected to the fuel-dispensing pipe, but fails to disclose further comprising at least one electric accumulator for 
Bentivoglio further teaches an electromechanically operated fuel nozzle comprising at least one electric accumulator (5) for electrically powering at least one of the electromechanical valve and the electronic board (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the electromechanically operated fuel nozzle of King to also include an electric accumulator as taught by Bentivoglio in order to provide an efficient means for electrically powering the solenoid valve and the electronic board. (Abstract)
Regarding claim 10, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, further comprising a channel (the channel formed through the pipe where 22 is located which is capable of dispensing a low flow rate of fuel through the proportional solenoid valve) integrated in the electromechanically operated fuel nozzle for dispensing a relatively low quantity of fuel for topping up.
Regarding claim 11, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the servomotor actuated ball valve is arranged in a flow line between an inlet pipe (the inlet portion of 20) and an outlet pipe (26) of the electromechanically operated fuel nozzle to control fluid flow therethrough. (Fig. 1)

Regarding claim 13, King in view of Bentivoglio and DeWall currently disclose the electromechanically operated fuel nozzle of claim 1, but fails to disclose wherein the servomotor actuated ball valve is powered by an electric accumulator.
Bentivoglio further teaches an electromechanically operated fuel nozzle wherein the electromechanical valve is powered by an electric accumulator (5). (Abstract)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the electromechanically operated fuel nozzle of King to also include an electric accumulator as taught by Bentivoglio in order to provide an efficient means for electrically powering the solenoid valve and the electronic board. (Abstract)
Regarding claim 14, King in view of Bentivoglio and DeWall currently disclose the electromechanically operated fuel nozzle of claim 1, but fail to disclose a vapor-extraction pipe, the vapor-extraction pipe being controlled by a vapor-extraction valve connected to the electronic board.
Bentivoglio further teaches an electromechanically operated fuel nozzle comprising a vapor-extraction pipe (6), the vapor-extraction pipe being controlled by a vapor- extraction valve (32) connected to the electronic board. (para. [0029])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the electromechanically operated fuel nozzle of King to include a vapor-extraction pipe controlled by a vapor-extraction valve 
Regarding claim 15, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 14, wherein the vapor-extraction valve defines a relationship between a dispensing of fuel and an extraction of vapors, the relationship being modifiable by programming the electronic board. (para. [0029] - Bentivoglio)
Regarding claim 17, King in view of Bentivoglio and DeWall further disclose the electromechanically operated fuel nozzle of claim 1, wherein the servomotor actuated ball valve comprises a servomotor (16) connected to a ball (14) through a stem (28). (Fig. 9; Col. 2, lines 27-59)
Regarding claim 18, King in view of Bentivoglio and DeWall currently disclose the electromechanically operated fuel nozzle of claim 1, but fail to disclose an electronic accumulator connected to an electric power connection.
Bentivoglio further teaches an electromechanically operated fuel nozzle comprising an electronic accumulator (5) connected to an electric power connection. (Abstract)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the electromechanically operated fuel nozzle of King to also include an electric accumulator as taught by Bentivoglio in order to provide an efficient means for electrically powering the solenoid valve and the electronic board. (Abstract)
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Bentivoglio, DeWall and Muller (US 6,374,870).
Regarding claim 20, King in view of Bentivoglio further disclose the electromechanically operated fuel nozzle of claim 1, but fail to disclose a continuous electric power supply connected to an electric power connection using an inductive coupler and wire.
Muller teaches an electromechanically operated fuel nozzle (Abstract; Fig. 2) comprising a continuous electric power supply (35; Fig. 5A) connected to the electric power connection using an inductive coupler and wire (19 and 40). (Col. 3, line 50 through Col. 4, line 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fuel nozzle of King to include a continuous electric power supply connected to the electric power connection using an inductive coupler and wire as taught by Muller in order to efficiently charge the batteries when the nozzle is inserted in the nozzle cradle without any visible electrical connector in its interface toward the nozzle and reduce down time due to dead batteries. (Col. 1, lines 51-65 and Col. 3, line 50 through Col. 4, line 3)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/PAUL J GRAY/Primary Examiner, Art Unit 3753